Exhibit 10.1

 

WAIVER UNDER AGREEMENT AND PLAN OF MERGER

 

This WAIVER UNDER AGREEMENT AND PLAN OF MERGER (the “Waiver”) is entered into
and is effective as of August 26, 2019, by and between Ascent Capital
Group, Inc., a Delaware corporation (“Ascent”) and Monitronics
International, Inc., a Texas corporation (“Monitronics”). Monitronics and Ascent
are sometimes referred to collectively as the “Parties” and individually as a
“Party”.  All capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to such terms in the Merger Agreement (as hereinafter
defined).

 

WHEREAS, Ascent and Monitronics are parties to that certain Agreement and Plan
of Merger, dated as of May 24, 2019 (the “Merger Agreement”);

 

WHEREAS, pursuant to Section 5.8 of the Merger Agreement, at any time prior to
the Merger Effective Time, each Party may, to the extent legally allowed,
(a) extend the time for the performance of any of the obligations or other acts
of the other Party, or (b) waive compliance with any of the agreements or
conditions contained in the Merger Agreement;

 

WHEREAS, pursuant to Section 3.1(d) of the Merger Agreement, the respective
obligations of the Parties to effect the Merger and the other transactions
contemplated by the Merger Agreement are subject to the shares of Monitronics
Common Stock to be issued to the holders of Ascent Common Stock upon
consummation of the Conversion and the Reorganization (the “New Shares”) being
quoted on any tier of the OTC Markets Group or any other similar national or
international quotation service at or prior to the Merger Effective Time (the
“Listing Closing Condition”);

 

WHEREAS, after discussion by the Parties and consideration of various timing
considerations associated with the Listing Closing Condition, the Parties have
each agreed to waive the Listing Closing Condition, provided that Monitronics
shall endeavor to cause the New Shares to be quoted on any tier of the OTC
Markets Group or any other similar national or international quotation service
as quickly as practicable after the Merger Effective Time;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.              WAIVER

 

Each Party hereby waives any right to satisfaction it may have under the Merger
Agreement with respect to the Listing Closing Condition. The Parties agree that
Monitronics shall endeavor to cause the New Shares to be quoted on any tier of
the OTC Markets Group or any similar national or international quotation service
as quickly as practicable after the Merger Effective Time.

 

2.              MISCELLANEOUS

 

(a).      Except as expressly provided herein, nothing in this Waiver shall be
construed as a waiver, amendment or modification of any other term or condition
of the Parties under the Merger Agreement.

 

--------------------------------------------------------------------------------



 

(b).      Except as expressly set forth in herein, the Merger Agreement shall
continue in full force and effect in accordance with its terms, and is hereby
ratified by the Parties.

 

(c).       Sections 5.3 through 5.7 and Section 5.10 of the Merger Agreement are
hereby incorporated by reference mutatis mutandis.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Waiver as of the date
first above written.

 

 

ASCENT:

 

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Chief Executive Officer, General Counsel and Secretary

 

 

 

 

 

 

 

MONITRONICS:

 

 

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Jeff Gardner

 

Name:

Jeff Gardner

 

Title:

President and Chief Executive Officer

 

Signature Page to Waiver under Agreement and Plan of Merger

 

--------------------------------------------------------------------------------